MEMORANDUM**
Wilfrido S. Macias appeals pro se the district court’s summary judgment in favor of defendant, City and County of San Francisco, in Macias’ action alleging that defendant’s failure to hire him for a security analyst position was discrimination on the basis of national origin and age in violation of Title VII and the Age Discrimination and Employment Act (“ADEA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Vasquez v. County of L.A., 307 F.3d 884, 889 (9th Cir.2002), and we affirm.
Summary judgment was proper because after defendant met its burden of providing a legitimate nondiscriminatory reason for not hiring Macias, he failed to demonstrate that defendant’s reason was a mere pretext for discrimination. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 892 (9th Cir.1994) (rejecting plaintiffs claims of discrimination based on national origin and age because plaintiff did not provide evidence rebutting defendant’s legitimate explanation for its actions).
Macias’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.